 

 

INDEPENDENT DIRECTOR AGREEMENT

 

THIS INDEPENDENT DIRECTOR AGREEMENT (this “Agreement”) is made effective as of
May 24, 2012 by and between GenSpera, Inc. (the “Company”), and Peter E. Grebow,
PhD (“Director”).

 

WHEREAS, the Company seeks to attract and retain as directors, capable and
qualified persons to serve on the Company’s board of directors (the “Board”);
and

 

WHEREAS, the Company has requested and received from Director certain
information regarding Director’s qualifications and fitness to serve on the
Board and has considered and relied upon the accuracy of such information in
offering Director the opportunity to serve on the Board; and

 

WHEREAS, the Company believes that Director possesses the necessary
qualifications and abilities to serve as a director of the Company and to
perform the functions and meet the Company’s needs related to its Board.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Service to the Board and Duties.

 

(a) Duties.  During the Directorship Term (as defined herein), the Director
shall serve as a member of the Board, and the Director shall make reasonable
business efforts to attend all Board meetings, serve on appropriate
subcommittees as reasonably requested by the Board, make himself available to
the Company at mutually convenient times and places, attend external meetings
and presentations, as appropriate and convenient, and perform such duties,
services and responsibilities and have the authority commensurate to such
position.

 

(b) Service to the Board. During the Directorship Term, the Director may serve
in other non-Company related positions, and assume duties and responsibilities
consistent with, the position of an independent non-executive director,
provided, however, that under no circumstances may the Director engage in or
undertake any other positions, duties, responsibilities or assignments that
materially interfere with his duties to the Company. The Director agrees to
devote the necessary working time, skill, energy and best business efforts and
exercise his independent business judgment during the term of his service on the
Board of the Company. The Director fully understands the (i) duty of loyalty,
(ii) duty of confidentiality, (iii) duty to abide by all relevant securities
laws of the United States and any other jurisdictions in personal and corporate
conduct, (iv) duties of due care and good faith in the performance of his
service as a Director and (v) role of a Director in protecting stockholders’
rights. Notwithstanding anything to the contrary contained herein, the Director
may hold officer and non-executive director positions (or the equivalent
position) in or at other entities that are not affiliated with the Company
subject to the limitations contained in this Agreement.

 

 

 

 



 

(c) Service on Committees. Director will serve on the following committees and
in the capacities stated: 

 



  Member     Chairperson Audit Committee xx       Nominating and Corporate
Governance Committee       xx Leadership Development and Compensation Committee
xx      



 





To the extent Director serves as Audit Committee Chairperson, Director agrees
that Director is also serving as the financial expert for purposes of filings
before the Securities and Exchange Commission.

 

2. Term. The term of this Agreement (“Directorship Term”) shall commence as of
the date of Director’s appointment by the Board of Directors of the Company and
shall terminate on the earliest of the following:

 

(a) the death of the Director ("Death");

 

(b) the disability of the Director during the Directorship Term; For purposes of
this Agreement, “Disability” shall mean a determination by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Director is unable to perform the essential
functions of his/her job with or without accommodation for 60 days (whether or
not consecutive) during any 12-month period;

 

(c) the resignation of Director from the Board;

 

(d) the removal of the Director from the Company’s Board as provided for
pursuant to the Delaware General Corporate Law;

 

(e) the non-reelection of the Director to the Company’s Board; and

 

(f) the breach of this Agreement by Director.

 

3. Compensation and Expenses.

 

See attached Schedule A.

 

4. Insurance. The Company shall use is best efforts, at its discretion, to
obtain and maintain a policy or policies of director and officer liability
insurance (“D&O Insurance”) of which the Director will be named as an insured,
providing the Director with coverage subject to the provisions of an
indemnification agreement (“Indemnification Agreement”) entered into by the
Company and Director.

 

5. Director’s Representation and Acknowledgment. The Director represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer. The Director hereby acknowledges and agrees that this
Agreement (and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and the Director shall have no recourse
whatsoever against any stockholder of the Company or any of their respective
affiliates with regard to this Agreement.

 

 

 

 



 

6. Requirements of Director. During the term of the Director’s services to the
Company hereunder, Director shall observe all applicable laws and regulations
relating to independent directors of a public company as promulgated from time
to time, and shall not: (i) be an employee of the Company or any Parent or
Subsidiary; (ii) accept, directly or indirectly, any consulting, advisory, or
other compensatory fee from the Company other than as a director and/or a member
of a committee of the Board; (iii) be an affiliated person of the Company or any
Parent or Subsidiary, as the term “affiliate” is defined in 17 CFR
240.10A-3(e)(1), other than in his capacity as a director and/or a member of a
committee of the Board; (iv) possess an interest in any transaction with the
Company or any Parent or Subsidiary, for which disclosure would be required
pursuant to 17 CFR 229.404(a), other than in his capacity as a director and/or a
member of a committee of the Board committees; (v) be engaged in a business
relationship with the Company or any Parent or Subsidiary, for which disclosure
would be required pursuant to 17 CFR 229.404(b), except that the required
beneficial interest therein shall be modified to be 5% hereby.

 

 

7. Reporting Obligations. While this Agreement is in effect, the Director shall
immediately report to the Company in the event: (i) the Director knows or has
reason to know or should have known that any of the requirements specified in
Section 6 hereof is not satisfied or is not going to be satisfied; (ii) the
Director is nominated to the board of directors or becomes an officer of another
public company or (iii) the Director knows or has reason to know of any actual
or potential conflict of interest.

8. Director Covenants.

 

(a)  Unauthorized Disclosure.  The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive information relating to the confidential affairs of the Company,
including, but not limited to, technical information, business and marketing
plans, strategies, customer information, other information concerning the
Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. The Director
additionally agrees to not disclose any information regarding the Board of the
Company whether it be subjects of Board meetings, Board discussions and
correspondence, Board opinions, or any other information disseminated by any of
the Board of Director in their capacity as directors of the Company. The
Director agrees that during the Directorship Term and thereafter, the Director
will keep such information confidential and will not disclose such information,
either directly or indirectly, to any third person or entity without the prior
written consent of the Company; provided, however, that (i) the Director shall
have no such obligation to the extent such information is or becomes publicly
known or generally known in the Company’s industry other than as a result of the
Director’s breach of his obligations hereunder and (ii) the Director may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company and/or destroy at the Company’s direction all
property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, technical data, other products or documents, and any
summary or compilation of the foregoing, in whatever form, including, without
limitation, in electronic form, which has been produced by, received by or
otherwise submitted to the Director in the course or otherwise as a result of
the Director’s position with the Company during or prior to the Directorship
Term, provided that, the Company shall retain such materials and make them
available to the Director if requested by him in connection with any litigation
against the Director under circumstances in which (i) the Director demonstrates
to the reasonable satisfaction of the Company that the materials are necessary
to his defense in the litigation and (ii) the confidentiality of the materials
is preserved to the reasonable satisfaction of the Company.

 

 

 



 

(b) Remedies.  The Director agrees that in the event of a breach or any threat
of breach of this Section 8, the Company shall be entitled to an immediate
injunction relief to prevent or stop such breach.

 

(c) Survival of Covenants. The provisions of this Section 8 shall survive any
termination of the Directorship Term, and the existence of any claim or cause of
action by the Director against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of the covenants and agreements of this Section 8.

9. Amendments and Waiver. No supplement, modification or amendment of this
Agreement will be binding unless executed in writing by both parties. No waiver
of any provision of this Agreement on a particular occasion will be deemed or
will constitute a waiver of that provision on a subsequent occasion or a waiver
of any other provision of this Agreement.

 

10. Binding Effect. This Agreement will be binding upon and inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns.

 

11. Severability. The provisions of this Agreement are severable, and any
provision of this Agreement that is held by a court of competent jurisdiction to
be invalid, void, or otherwise unenforceable in any respect will not affect the
validity or enforceability of any other provision of this Agreement.

 

12. Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in that state without giving effect to the principles
of conflicts of laws.

 

13. Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission.

 

14. Assignment. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of Director under this Agreement are
personal and therefore Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

 

15. Entire Agreement. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

 

16. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.

 

[Signature Page Follows]

 



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.

 



 

  GENSPERA, INC.           By:  /s/ Craig Dionne   Name:  Craig Dionne   Title: 
CEO          DIRECTOR       /s/ Peter E. Grebow   Name: Peter E. Grebow, PhD  
Address: 704 Buckley Road     Penllyn, PA 19422



 

 

 

 



 

SCHEDULE A

COMPENSATION

 

Non-employee directors are entitled to the following compensation for service on
our Board:

 

Inducement/First Year Grant. Upon joining the Board, directors will receive
options to purchase 50,000 shares of our common stock. The options vest as
follows: (i) 25,000 immediately upon appointment to the Board; and (ii) 25,000
vesting ¼ every three months over the following 12 months.

 

Annual Grant. Subject to shareholder rights to elect any individual director,
starting on the first year anniversary of service, and each subsequent
anniversary thereafter, each eligible director will be granted options to
purchase 25,000 shares of common stock. The annual grants vest ¼ every three
months during the grant year.

 

Committee and Committee Chairperson Grant. Each director will receive options to
purchase an additional 4,000 shares of common stock for each committee on which
he or she serves. Chairpersons of each committee will receive options to
purchase an additional 1,000 share common stock. The committee grants vest ¼
every three months during the grant year..

 

Special Committee Grants. From time to time, individual directors may be
requested by the Board to provide extraordinary services. These services may
include such items as the negotiation of key contracts, assistance with
scientific issues or such other items as the Board deems necessary and in the
best interest of the Company and our shareholders. In such instances, the Board
shall have the flexibility to issue special committee grants. The amount of such
grants and terms will vary commensurate with the function and tasks of the
special committee.

 

Exercise Price and Term. All options issued pursuant to the non-executive board
compensation policy will have an exercise price equal to the fair market value
of the Company’s common stock at close of market on the grant date. The term of
the options shall be for a period of 5 years from the grant date. The options
will be issued pursuant to our equity compensation plan(s).

 

Cash Compensation. Our eligible directors will also receive cash compensation
equal to: (i) an annual cash retainer of $25,000, and (ii) a per committee cash
award of $3,334. Cash compensation to directors is paid quarterly on each
member’s three-month anniversary of joining the Board or respective committees
thereof.



 





  

 

 

 